Title: James Madison to Bernard Peyton, 30 August 1828
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Augt. 30. 28
                            
                        
                        
                        I recd. some days ago a call from the B. U. S. at Richmond for payment on or before Octr. 12. of $1000. I had
                            not looked for it, after your letter of  in answer to mine of . I hope it does not shut the door agt. the indulgence as
                            requested in the latter & favored in yours. Be so good as to let me hear from you on the subject as soon as may be
                            convenient.
                        The continuance of the drought has decided agt. more than short crops of corn in this quarter with very few
                            exceptions The tobacco has suffered much less, & with better weather may yet do pretty well; but without it
                            except in the moister situations, it must soon decline.
                        I have had a slight attack of fever, probably from bilious cause but it has gone off almost of itself, and I
                            feel no effect but in the weakness allways left by it. Your favor of Augt. 15th. was duly recd. Health & all other
                            good wishes—
                        
                        
                            
                                J. M.
                            
                        
                    